Citation Nr: 0303772	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-09 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an effective date earlier than November 24, 
1997, for the award of a 100 percent rating for the service-
connected undifferentiated type schizophrenic reaction.  




REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to September 
1971.  

This initially came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the RO, which 
assigned a 100 percent rating for the veteran's service-
connected undifferentiated type schizophrenic reaction, 
effective on June 6, 2000.  

In a decision promulgated in February 2002, the Board then 
assigned an earlier effective date of November 24, 1997, for 
the 100 percent rating, and the veteran appealed.  

In an August 2002 order, the Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion, vacating the Board's 
decision and remanding for additional proceedings.  



REMAND

It was noted in the Joint Motion that the Board had failed to 
consider whether earlier hospitalizations in 1997 constituted 
an informal claim for an increased rating for the 
undifferentiated-type schizophrenic reaction.  

In addition, it was noted in the Joint Motion that the 
veteran contended that a July 19, 1979, letter to the RO 
constituted a Notice of Disagreement regarding a July 1979 
rating decision that reduced the rating for the service-
connected psychiatric disability from 50 to 30 percent.  

The finality of the July 1979 rating decision has not been 
addressed by the RO in connection with this appeal.  Thus, 
inasmuch as this contention is critical to the earlier 
effective date issue, the case must be remanded for initial 
consideration by the RO.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

2.  After undertaking any additional 
notification and/or development action 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than November 
24, 1997, for the award of a 100 percent 
rating for the service-connected 
undifferentiated type schizophrenic 
reaction in light of the assertions 
advanced by and on behalf of the veteran.  
In doing so, the RO should address the 
veteran's argument regarding whether his 
July 19, 1979, letter constituted a 
Notice of Disagreement regarding its July 
1979 rating decision.  

3.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond with written or other argument 
before the claims file is returned to the 
Board.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




